Citation Nr: 1144264	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  10-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for musculoskeletal disorders of multiple joints, to include arthritis of the right shoulder, arthritis of the knees, bilateral ankle and feet sprains, and neck muscle spasm (claimed as arthritis of the neck, arms, ribs, and legs) (referred to hereinafter as "musculoskeletal disorders").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In February 2011, this matter was remanded by the Board for additional development.  Adjudication on the merits now can occur given that this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran requested entitlement to service connection for arthritis of the neck, arms, ribs, and legs, as noted above.  This was how his claim was adjudicated below; no clarification was sought with respect to the specific body parts of the arms and legs afflicted.  Pursuant to the evidence of record, the claim was recharacterized as indicated above for the Veteran's benefit in the Board's February 2011 remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence does not show that the Veteran has any musculoskeletal disorder related to his service.



CONCLUSION OF LAW

The criteria for establishing service connection for musculoskeletal disorders have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.3.09 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letter dated in June 2008, the Veteran was notified of the criteria for establishing service connection , the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.  

The Veteran again was notified of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted in a July 2010 letter.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been more than satisfied.  The June 2008 letter predated the initial adjudication by the RO, who in this case is the AOJ, in October 2008.  All notice elements were fully addressed by it.  Nothing more was required.  The July 2010 letter addressing certain notice elements a second time thus went above and beyond.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA requested service treatment records regarding the Veteran prior to the Board's February 2011 remand.  The response received is that they "are moldy or brittle and cannot be mailed" as a result of being subject to a fire at the National Personnel Records Center in 1973.  However, copies of all available records service treatment records were mailed and obtained by VA instead.  Also obtained by VA as well as submitted by the Veteran prior to this remand were his VA treatment records.  Updated VA treatment records regarding the Veteran were obtained by VA pursuant to the remand.  A private treatment record was obtained well prior to the remand but none were obtained thereafter.  VA's duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.  Indeed, he indicated in an April 2011 statement that he has no private treatment records as all his medical care is through VA.

VA feet and joints examinations were performed in June 2011 in compliance with the Board's February 2011 remand.  The medical examiner who conducted both reviewed the claims file and interviewed the Veteran regarding his past and present relevant symptomatology.  After receiving this information, the medical examiner conducted a physical assessment and reviewed recent relevant diagnostic testing.  The medical examiner then diagnosed various musculoskeletal disorders and opined as to whether there was an etiological relationship between them and the Veteran's service.  A rationale was provided.  The medical examiner finally documented all of the above actions in an examination report.  As these actions resolved all questions necessary to adjudicate the Veteran's claim, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Of further import in this regard is that it has not been argued, whether by the Veteran or his representative, that the examination was inadequate for any reason.

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends that he has musculoskeletal disorders as a result of his service in Korea.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

At the outset, the Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's DD-214 reveals that he was awarded the Combat Infantryman Badge.  

Service treatment records regarding the Veteran do not reveal that he complained of, sought treatment for, or was diagnosed with any musculoskeletal problems other than regarding his left maxilla.  They rather reveal that in June 1954, the month of his separation, he denied arthritis or rheumatism; swollen or painful joints; bone, joint, or other deformity; lameness; painful or "trick" shoulder or elbow; cramps in his legs; "trick" or locked knee; or foot trouble.  They also reveal that his head, face, neck, and scalp; spine, other musculoskeletal; lungs and chest; upper extremities; and lower extremities were found to be normal upon clinical evaluation at that time.

A June 1956 treatment record from Dr. C.R.P. documents the Veteran's complaint of pain in the lumbar region.

The Veteran was afforded a VA general medical examination in October 1997 with respect to a then pending claim.  With respect to his musculoskeletal system, he reported a history of trauma to both feet when his car slipped back on an oily floor after he placed his feet on the ground to get out, resulting in both feet being dragged against the pavement.  A diagnosis of bilateral feet sprain by history was rendered.

A VA treatment record dated in May 1998 contains the Veteran's complaint of neck pain as well as leg numbness, especially in his right leg, for several years.  It also contains his report that this latter problem began during his service.

An October 1998 VA treatment record includes a diagnosis of degenerative joint disease (DJD).

The Veteran was afforded a VA joints examination in June 1999 with respect to a then pending claim.  He reported that he sustained bilateral ankle trauma while trying to stop a car with his own force around 1978.  He also reported current symptoms of bilateral ankle pain, occasional swelling, and difficulty with ambulation.  He was diagnosed with old bilateral ankle sprains.

Also in June 1999, the Veteran was afforded a VA mental disorders examination with respect to a then pending claim.  He stated at this examination that he had back pain.  Fine tremors were noted in his upper extremities.

A May 2000 VA treatment record reflects the Veteran's complaint of bone pain, while a VA treatment record dated in November 2000 reflects his complaint of back pain.

VA treatment records dated in 2001 reveal the following.  The Veteran complained of cervical pain and neck muscle spasms in June.  A diagnosis of "neck muscle spasm, cervical pain" was made.  In July, the Veteran complained of right shoulder pain secondary to a fall at his home.  X-rays were noted to show no fractures or dislocations.  Instead, they showed mild degenerative changes of the shoulder, with narrowing of the acromioclavicular joint (ACJ) space, and decreased subacromial spaces.  Status post falling, right shoulder pain, was the diagnosis provided.  The Veteran continued to complain of right shoulder pain in August.  A diagnosis of "status post trauma on right shoulder pain" was rendered.  In October, he complained of bone pain.  The Veteran once again complained of right shoulder pain in December.  He was diagnosed with right shoulder pain.

2002 VA treatment records reflect the following.  Magnetic resonance imaging (MRI) of the Veteran's right shoulder conducted in January showed a full thickness tear affecting both the supra and infraspinatus, osteoarthritis at the ACJ, extensive glenohumeral joint and subdeltoid bursa fluid collection, and extensive tendinopathy of the biceps.  He was diagnosed with long standing rotator cuff tear and "the biceps as well."  In March, the Veteran complained of persistent pain in his shoulders and knees.  MRI was noted to have found tendinosis in the Veteran's shoulders.  A diagnosis of "persistent pain shoulders" and persistent knee joint pain with a fall history due to joint weakness was rendered.  In early May, a diagnosis of right shoulder pain was made.  Later in May, the Veteran recounted that he almost fell from the ceiling four to five months previous, but stopped himself by using his right upper extremity to grab stairs.  He noted that he has had right shoulder pain, right upper trapezius pain, and right cervical pain since then.  Toward the end of May, the Veteran complained of neck pain.  He was noted to have improved right shoulder pain secondary to impingement in July.  In August, the Veteran complained of persistent pain in his right foot with a history of trauma.  Back spurs were referenced in November.

VA treatment records dated in 2003 document the following.  In February, the Veteran complained of pain in all his bones.  He also indicated that he had a laceration of his arm muscle, specifically his biceps.  In May, the Veteran complained of low back pain, knee pain, and arm pain.  He similarly complained of a back ache and being unable to "hold over" his knees in August and of persistent knee pain in October.  In November, the Veteran once again complained of knee pain.

A November 2004 VA treatment record reveals that the Veteran complained of having tremors in his left arm when resting and when shaving such that he has to hold his arm.  

VA treatment records dated in 2008 reflect the following.  In February, the Veteran complained of knee pain and weakness, pain all over, and a tremor to include in the knees since 1953.  He was diagnosed with knee joints weakness and pain.  Right knee MRI performed in April showed mild/early osteoarthritis worst at the medial femoral tibial joint compartment, degenerated menisci without a definite tear, small joint effusion, fusiform thickening of posterior cruciate ligament and medical collateral ligament which may be related to old injury/tendinosis, and quadriceps and patellar tendon enthesopathy.  The Veteran's complaint of knee pain in June resulted in another diagnosis of knee joints weakness and pain as well as a diagnosis of mild DJD of the knees.  He additionally complained of neck and shoulder pain.  Knee joints weakness and pain once again was diagnosed in August.  In September, lower extremity weakness was mentioned.  Quad atrophy in the form of diminished quad strength was found in both knees.  DJD in both knees was diagnosed.  Bilateral knee DJD similarly was diagnosed in December.

In addition to these specific findings, VA treatment records have listed muscle spasm among the Veteran's active problems list since June 2001.  Knee pain and shoulder arthralgia have been listed since March 2002.  Rotator cuff tear has been listed since August 2002, and polyarthralgia has been listed since July 2003.  Tremors Parkinson and osteoarthritis were added to the list at some unspecified date thereafter but before or in October 2008.

VA treatment records dated in early to mid 2009 document the following.  In January, the Veteran complained of knee weakness.  He indicated his belief that he does not have Parkinson's disease because his hand tremors had been present for the past 50 years when he felt anxious regarding Korea.  No signs of Parkinson's disease were found.  The Veteran complained of leg weakness, joints pain, and arthritis pain in June.  It was noted that his knee was in a cast for three months following a car accident.  Decreased range of motion was found with respect to his knees.  Also found was diminished main muscle group strength in the upper and lower extremities.  Previously diagnosed knee joints weakness and pain was accompanied by a diagnosis of Parkinson's disease.  In September, the Veteran continued to complain of knee joint pain.

The Veteran indicated in his October 2009 NOD that he received treatment for his claimed disability during service.

Attached to his NOD, the Veteran attached a "Sworn Statement" dated in September 2009.  He indicated therein that he dug and stayed day and night in trenches during his service in Korea.  He also indicated that there was cold water as high as his belt, and even higher, most of the time he was in the trenches.  Finally, he indicated that his legs and feet were extremely swollen at the end of the day such that he could barely take his boots off even with the help of other soldiers.  The Veteran concluded by conveying his belief that constant exposure to cold water predisposed him to develop arthritis later in life.

Late 2009 VA treatment records reveal the following.  In November, the Veteran complained of intermittent pain in both knees.  X-rays were noted to show mild DJD.  The primary symptom was determined to be weakness which was not mechanical but may, along with altered gait pattern, be explained by a history of cerebrovascular accident.  In December, the Veteran complained of leg cramps and left shoulder arthralgia.  Diagnoses of knee joints weakness and pain with associated decreased range of motion, left shoulder pain with associated decreased abduction, and Parkinson's disease were rendered.

VA treatment records dated in 2010 reflect the following.  The Veteran complained of shoulder pain and multiple physical problems in March.  Shoulder MRI was noted to be positive.  In July, the Veteran complained of left shoulder pain and cervicalgia.  He was diagnosed with knee joints weakness and pain, Parkinson's disease, and left shoulder pain with decreased range of motion and an abnormal MRI.  In October, the Veteran reported being told he had Parkinson's not nerves.  He recalled his legs trembling in Korea and complained of trembling when problems arise now.  He additionally complained of joints pain in general and left shoulder pain in specific.  Limitation range of motion in this shoulder was noted.  Also noted as back pain with flexion.  Left shoulder pain with associated decreased range of motion and abnormal MRI as well as Parkinson's disease were diagnosed.  

2011 VA treatment records document the following.  The Veteran complained of worsening back pain in January.  Diagnoses were made of worsening of back pain and Parkinson's disease.  In February, the Veteran stated that he does not have Parkinson's but rather has other health concerns to include knee problems.

At the June 2011 VA feet and joints examinations, the Veteran reported to the medical examiner pain, stiffness, fatigability, and lack of endurance with respect to the metatarsals of both feet.  He also reported pain, tenderness, stiffness, weakness, and decreased speed of motion of his shoulders.  With respect to his knees, the Veteran reported pain, tenderness, stiffness, giving way, and decreased speed of motion.  With respect to his ankles, he reported pain, tenderness, and stiffness.  He finally reported neck pain.  

The Veteran's gait was observed by the medical examiner to be moderately antalgic and of slow cadence and poor propulsion while his balance was somewhat poor as he almost fell after a few steps.  Tenderness on the metatarsals plantar surface of each foot was found upon physical assessment.  Also found was tenderness and guarding in both shoulders, subpatellar tenderness and crepitus of both knees, tenderness at the distal Achilles of both ankles, and tenderness of the left cervical paraspinals but particularly the sternocleidomastoid.  Initial and repeated range of motion was painful and decreased regarding the shoulders, ankles, and neck as well as painful but full regarding the knees.  X-rays showing osteoarthritis and enthesopathy of the knees in May 2011 and osteopenia, cervical spondylosis, discogenic disease, calcification of the anterior longitudinal ligament, as well as atherosclerosis in September 2007 after the Veteran complained of neck and low back pain following a fall which hospitalized were noted.  January 2010 MRI of the left shoulder showing a complete tear of the supraspinatus propagating posteriorly to involve the anterior infraspinatus, abnormal anterior/superior labrum and nonvisualized long head of the biceps tendon felt to be torn, asymmetric teres minor atrophy, and moderate ACJ degenerative changes as well as the aforementioned April 2008 MRI of the right knee also were noted.  

Metatarsalgia, left shoulder ACJ arthritis and rotator cuff tear, bilateral knee arthritis, bilateral Achilles tendinitis, and cervical spondylosis were diagnosed by the examiner.  The medical examiner finally opined that it is less likely as not that the Veteran's musculoskeletal conditions had their onset during active duty or are related to a history of cold exposure in Korean trenches.  Specifically, the medical examiner found no indication that the Veteran's arthridities were caused by or accelerated due to cold exposure.  Noted in this regard was that service treatment records reflect no treatment for any of the diagnosed musculoskeletal conditions and that the separation examination also did not indicate any such treatment or any residuals of cold exposure.  Further noted was that the Veteran is 80 years old and that these degenerative conditions are age appropriate.

The Board finds given the above that service connection for musculoskeletal disorders is not warranted.  The statutory and regulatory requirements for presumptive service connection for a chronic disease have not been met.  Neither have all of the requirements for direct service connection, whether generally, through continuity of symptomatology, or otherwise. 

With respect to presumptive service connection, there is no indication that the Veteran manifested the chronic disease of arthritis regarding any joint to a compensable degree within one year from June 1954 when he separated from service.  He has not contended this to be the case.  No medical evidence dated in the June 1954 to June 1955 time period is of record.

With respect to direct service connection, numerous diagnoses have been made as a result of the Veteran's general and specific complaints, physical findings, X-rays, and MRI.  DJD, polyarthralgia, and osteoarthritis were diagnosed without specification as to the body part or parts affected.  Diagnoses related to a given body part additionally have been rendered.  Some of these were simply a diagnosis of pain in a given body part.  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Yet others were not just of pain.  These include neck muscle spasm, cervical spondylosis, back spurs, shoulder arthralgia, rotator cuff tear (which can only be of the shoulder), long standing right shoulder rotator cuff tear and "the biceps as well," left shoulder ACJ arthritis and rotator cuff tear, knee joints weakness, mild DJD of the knees, DJD in both knees, bilateral knee DJD, bilateral knee arthritis, old bilateral ankle sprains, bilateral Achilles tendinitis, bilateral feet sprain by history, and metatarsalgia.  There accordingly is ample evidence that the Veteran has current disabilities in the form of several musculoskeletal disorders.

Available service treatment records are devoid of any indication that the Veteran had a musculoskeletal problem other than to his left maxilla.  He indeed denied relevant musculoskeletal symptoms at his June 1954 separation examination.  His musculoskeletal body parts all were found to be normal upon clinical evaluation at that time.  However, he has recounted that he received in-service treatment for a musculoskeletal problem.  The Veteran also has recounted that he was in cold water that was at least waist high most of the time he was in the Korean trenches and that his legs and feet were extremely swollen at the end of the day such that he could barely take his boots off even with the help of other soldiers.  He is competent to so recount because these problems and events are within his personal experience.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also is credible in this regard because there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  The Veteran's receipt of the Combat Infantryman Badge qualifies him as a combat Veteran.  See VA Adjudication Procedure Manual M21- 1MR, Part IV, Subpart ii, Chapter 1, Section D, 13.e.  His recount of treatment for a musculoskeletal problem without record of such and of cold exposure is consistent with the circumstances, conditions, and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As such, incurrence of an in-service injury or disease and an in-service event with the potential to result in the incurrence or aggravation of an injury or disease has been established.

Yet the weight of the evidence does not show an association between any of the Veteran's musculoskeletal disorders and his in-service event of cold exposure.  Nowhere in the VA treatment records was it concluded that such a nexus exists.  These records rather suggested potential causes other than service for many of the Veteran's disabilities and/or symptoms.  These include feet trauma as a result of them being dragged as he got out of a car, ankle trauma from trying to stop a car with his own force in 1978, knee trauma significant enough for a cast as a result of a car accident, and right shoulder trauma from a fall in his home around 2001 and an almost fall from the ceiling in which he stopped himself by grabbing stairs around late 2001/early 2002.  Also included is a cerebrovascular accident regarding knee weakness and altered gait pattern and Parkinson's disease or a psychiatric disorder involving nerves (of note is that the Veteran has been in receipt of a 50 percent evaluation for his service-connected posttraumatic stress disorder since January 1998 and a 70 percent evaluation for the same since September 2002) regarding trembling.  The medical examiner further opined that it is less likely as not that the Veteran's musculoskeletal disorder disabilities were related to his service through being incurred during active duty or through being caused by or accelerated due to cold exposure.  This opinion was based on the absence of treatment for the disabilities or any residuals of cold exposure in available service treatment records to include the separation examination.  It also was based on the medical examiner's assessment, based on his clinical expertise and experience, that the Veteran's disabilities were appropriate for an 80 year old such as himself.

Acknowledgement is given to the Veteran's belief that his musculoskeletal disorders are related to his in-service event of cold exposure.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson, 581 F.3d at 1313.  However, as was noted in the Board's February 2011 remand, this is not true here.  The question of whether there is a service etiology in this case is medical in nature, especially in light of the multiple diagnoses given and the complexities of the musculoskeletal system.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran possesses no such knowledge, training, and/or experience because he is a layperson.  He thus is not competent to render etiology opinions regarding his musculoskeletal disorders.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only competent etiology opinion of record is against his claim, as discussed in the preceding paragraph.  

Of further note is that the Veteran's belief that his in-service event of cold exposure predisposed him to develop his musculoskeletal disorders amounts to nothing more than a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

Finally, the Veteran has indicated that some of his musculoskeletal symptoms began during service.  He is competent and credible in this regard for the reasons discussed above.  Continuity of symptomatology as reported by him and any continuity of symptomatology evidenced by service treatment records, the post-service private treatment record, and post-service VA treatment records nevertheless was taken into account and rejected by the medical examiner.  The medical examiner's negative nexus opinion indeed was provided after interview of the Veteran and review of the claims file.

38 C.F.R. § 3.303(d) finally is inapplicable.  The Veteran's musculoskeletal disorders, some of which constitute diseases, all were diagnosed post-service.  However, all of the evidence does not establish that they were incurred during service.  It is reiterated that although the Veteran believes there is an in-service etiology, the medical examiner's opinion was negative in this regard.

In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, whether presumptive for the chronic disease of arthritis or direct generally, through continuity of symptomatology, or otherwise, for musculoskeletal disorders.  The doctrine of reasonable doubt thus is not applicable, and the claim is denied.


ORDER

Service connection for musculoskeletal disorders is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


